Denied; and Opinion Filed June 3, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00634-CV

                          IN RE MARTINIANO FLORES, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 219-80171-06

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Evans
                                   Opinion by Justice Evans
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his September 2011 and May 2014 motions for post-conviction forensic DNA

testing and for appointment of counsel in connection with his motion for forensic DNA testing.

The mandamus record reveals that the trial court signed an order dated November 22, 2011 in

which it concluded “no biological evidence secured in relation to the offense currently exists.”

The trial court further concluded, “[b]ecause no biological evidence secured in relation to the

offense currently exists, there are not reasonable grounds for the filing of a post-conviction DNA

motion.” For those reasons, the trial court denied the motion for post-conviction DNA testing

and the motion for appointment of counsel. Relator did not appeal this order.

       The mandamus record does not include an order with regard to relator’s May 9, 2014

motions. The trial court was not required, however, to rule on this second motion when it had

previously concluded that no biological material exists to be tested.        Absent exceptional
circumstances, which the mandamus record does not reflect are present in this case, a trial court

has no ministerial duty to rule repeatedly on substantively identical motions seeking the same

relief. See In re Birdwell, 393 S.W.3d 886, 893 (Tex. App.—Waco 2012, no pet.) (denying

mandamus compelling ruling on tenth motion for forensic DNA testing); see also In re Cloud,

No. 05-15-00223-CV, 2015 WL 1021127, at *1 (Tex. App.—Dallas Mar. 6, 2015, orig.

proceeding) (trial court no longer required to consider successive motions for forensic DNA

testing after Court three times affirmed trial court’s denial of motions for forensic DNA

testing); In re Sims, No. 05-13-00049-CV, 2013 WL 1273912, at *1 (Tex. App.—Dallas Mar.

15, 2013, orig. proceeding) (“Relator is not entitled to a writ of mandamus requiring the trial

court to repeatedly rule on the same motion.”); In re Durden, No. 14-12-00143-CR, 2012 WL
590815, at *2 (Tex. App.—Houston [14th Dist.] Feb. 23, 2012, orig. proceeding) (“[N]o ruling

is required in response to a subsequent filing of a motion for DNA testing if there has already

been a full adjudication in connection with a prior motion for DNA testing, absent exceptional

circumstances.”).

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding).             Relator has not

satisfied these requirements. We deny the petition.




150634F.P05                                          /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE




                                               –2–